Citation Nr: 0508022	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of infectious 
hepatitis, to include hepatitis C.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for hepatitis 
C.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In the September 2001 rating decision, the RO also denied 
reopening the claim for service connection for hemorrhoids.  
Although the veteran did not submit a notice of disagreement 
regarding this issue, the RO issued a statement of the case, 
which included the issue of whether new and material evidence 
had been submitted to reopen the claim for service connection 
for hemorrhoids.  In the veteran's VA Form 9, Appeal to the 
Board, he limited his appeal to the claim for service 
connection for hepatitis.  He reiterated at the September 
2003 hearing that he did not want to pursue the claim for 
service connection for hemorrhoids.  Thus, that issue is not 
on appeal.

In October 2003, the veteran submitted a letter to the Board 
requesting that he be provided with representation.  That 
same month, the Board provided the veteran with a VA Form 21-
22a, Appointment of Individual as Claimant's Representative, 
and asked that he complete the form and send it back to the 
Board.  In November 2003, the veteran submitted a completed 
form.  Under "Name of Individual Appointed as Claimant's 
Representative," the veteran stated, "Please appoint one."  
That same month, the Board informed the veteran that the 
selection of a representative was his responsibility and that 
the Board was unable to advise him as to which representative 
he should chose.  It provided the veteran with another VA 
form 21-22a and a list of recognized service organizations 
that offered assistance to veterans free of charge and asked 
him to submit a completed form if he wanted representation.  
The record reflects that the veteran did not submit a 
completed form.  Therefore, the veteran is unrepresented at 
this time.




FINDING OF FACT

Competent evidence of current residuals of infectious 
hepatitis, to include a diagnosis of hepatitis C, is not of 
record.


CONCLUSION OF LAW

Residuals of infectious hepatitis, to include hepatitis C, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); the notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for hepatitis 
in a July 2001 letter.  VA informed the veteran that in order 
to establish service connection for hepatitis, he would need 
to show (1) that he was diagnosed with hepatitis in service, 
had symptoms of hepatitis in service, or was exposed to 
hepatitis risk factors while in service; (2) a current 
diagnosis of hepatitis, which was usually shown by medical 
evidence, and (3) a relationship between the current 
diagnosis and service, which was also usually shown by 
medical evidence.  The letter also notified the veteran that 
VA was responsible for getting evidence necessary to support 
his claim, such as medical records, employment records, and 
records from other federal agencies.  VA stated that in order 
for VA to assist the veteran in obtaining evidence, he would 
need to complete a VA Form 21-4142, Authorization and Consent 
to Release Information to VA, for any non-VA medical doctor 
or hospital where the veteran had been treated.  Finally, VA 
told the veteran that he could assist with his claim by 
providing VA with copies of any treatment records that the 
veteran had in his possession.  

Additionally, VA has notified the veteran the reasons why 
service connection for hepatitis is not warranted in the 
September 2001 rating decision and the April 2003 statement 
of the case.  The veteran was informed that while the service 
medical records showed that he had been diagnosed with 
infectious hepatitis in service, the evidence of record did 
not show that he had any residual chronic disability as a 
result of the inservice hepatitis.  The statement of the case 
also fully provided the laws and regulations pertaining to 
entitlement to service connection.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current claim, the RO has obtained VA treatment 
records dated from 1998 to 2002.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

The veteran has not been provided a VA examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to provide an examination, as 
such was not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, there is no competent evidence that the 
veteran has a current disability related to the infectious 
hepatitis he had in service.  Therefore, an examination was 
not necessary.  Id.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran claims that service connection for hepatitis is 
warranted.  He acknowledges that he does not have current 
residuals of hepatitis that disable him, but states that he 
is unable to donate blood or organs because of his inservice 
hepatitis exposure, which he states should be considered a 
disability.

Service medical records show that the veteran was diagnosed 
with infectious hepatitis with jaundice in January 1962.  By 
May 1962, the veteran was "entirely asymptomatic without 
hepatosplenomegaly or adenopathy."  Separation examination 
showed that clinical evaluation of the abdomen was normal.  
Under "Summary of defects and diagnoses," the examiner 
wrote, "None."  In a report of medical history completed by 
the veteran at that time, he reported he had been 
hospitalized for infectious hepatitis.  

A January 2001 VA outpatient treatment report shows that the 
veteran presented for hepatitis screening.  The examiner 
noted that the veteran had hepatitis profiles done in 1998 
and 1999, which tested positive for hepatitis B surface and 
core antibody titer.  A separate January 2001 treatment 
record shows that the veteran was seen for evaluation of 
hepatitis screening.  The examiner stated that the veteran 
tested negative for hepatitis C, but tested positive for 
hepatitis B surface and core antibody titer, which was 
indicative of an old infection that had resolved.  

At the September 2003 hearing before the undersigned, the 
veteran testified that he had contracted hepatitis C while he 
was in Korea.  He stated he was in the hospital for four 
months and served for one year following his discharge from 
the hospital.  The veteran admitted that he had had no 
recurrence of the disease; however, he stated he was informed 
several years prior that he was unable to donate blood and 
organs due to his past episode of hepatitis.  He expressed 
frustration at not being able to donate bone marrow or an 
organ to his brother, who had been diagnosed with cancer.  
The veteran stated he felt sure that what he had in service 
was hepatitis C.  He admitted that he had not been treated 
for hepatitis. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of infectious 
hepatitis, to include hepatitis C.  The service medical 
records show that the veteran contracted infectious hepatitis 
while in service.  However, the service medical records also 
show that by May 1962, the veteran was "entirely 
asymptomatic."  The separation examination was silent for 
any residuals of hepatitis.  The post service medical records 
show that the veteran tested negative for hepatitis C, but 
tested positive for hepatitis B surface and core antibody 
titer.  Regarding the finding of the positive hepatitis B 
surface and core antibody titer, a VA examiner stated that 
such finding was indicative of an old infection that was now 
resolved.  Therefore, there is no competent evidence that the 
veteran has a current disability either due to hepatitis B or 
hepatitis C.  Without competent evidence of a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The Board notes that it concedes that the veteran had 
infectious hepatitis in service, as the service medical 
records substantiate such occurrence.  However, in order for 
service connection to be warranted, the inservice disease 
must result in a disability.  38 U.S.C.A. § 1131.  That has 
not been shown.  The veteran has admitted that he has not 
been treated for hepatitis since his discharge from service.  
His allegation that service connection is warranted is based 
upon his belief that not being able to donate blood and/or an 
organ should be considered a disability.  That finding, 
standing alone, does not constitute a disability.  The Board 
appreciated the veteran's testimony at the September 2003 
hearing, including his honesty.

While the veteran stated he was sure he had had hepatitis C 
in service, he is not competent to make that assertion, as 
that requires a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The medical evidence shows that 
the veteran did not have hepatitis C, as he has tested 
negative for such disease.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of infectious hepatitis, 
to include hepatitis C, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of infectious hepatitis, to 
include hepatitis C, is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


